                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

EDDIE BRILEY                                                                        PLAINTIFF
ADC #116921

v.                                        5:17CV00275-JM

T. TAYLOR, Deputy,
Jefferson County Jail; et al.                                                   DEFENDANTS

                                           JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. The Court certifies, pursuant to

28 U.S.C. ' 1915(a)(3), that an in forma pauperis appeal from this Judgment and the corresponding

Order would not be taken in good faith.

       DATED this 28th day of November, 2018.


                                                _______________________________________
                                                JAMES M. MOODY, JR.
                                                UNITED STATES DISTRICT JUDGE




                                                1
